NO.
12-11-00195-CR
                        
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
CASHMON
TAYLOR JONES,                         §                 APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         §                 JUDICIAL
DISTRICT COURT
 
THE
STATE OF TEXAS,
APPELLEE                                                        §                 SMITH
COUNTY, TEXAS
______________________________________________________________________________
MEMORANDUM
OPINION
PER CURIAM
            This
appeal is being dismissed for want of jurisdiction.  Appellant was convicted of
aggravated robbery, and his sentence was imposed on February 16, 2011.  
            In
a criminal case, the notice of appeal must be filed within thirty days after
sentence is imposed or within ninety days after that date if a motion for new
trial is filed.  Tex. R. App. P. 26.2(a). 
Appellant did not file a motion for new trial.  Because Appellant’s sentence
was imposed on February 16, 2011, and he did not file a motion for new trial,
his notice of appeal was due to have been filed no later than March 18, 2011. 
However, Appellant did not file his notice of appeal until June 22, 2011. 
Because Appellant’s notice of appeal was not filed on or before March 18, 2011,
it was untimely, and this court has no jurisdiction of the appeal.
            On
July 1, 2011, this court notified Appellant, pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3, that his notice of appeal was untimely and
there was no timely motion for an extension of time to file the notice of
appeal.  See Tex. R. App. P. 26.2(a)(1),
26.3.  Appellant was further informed that the appeal would be dismissed unless
the information in this appeal was amended to show the jurisdiction of this
court.  On July 7, 2011, Appellant’s counsel notified this court of his
agreement that the notice of appeal was filed late and therefore this court
does not have jurisdiction of the appeal.          
            Because
this court is not authorized to extend the time for perfecting an appeal except
as provided by Texas Rules of
Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of
jurisdiction.  See Tex.
R. App. P. 42.3(a).
Opinion delivered July 13, 2011.
Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)